--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDMENT TO
LINE OF CREDIT AGREEMENTS


THIS AMENDMENT TO LINE OF CREDIT AGREEMENTS (this “Amendment”), dated as of May
24, 2013, is entered into by and between Marine Drive Mobile Corp., a Nevada
corporation (the “Borrower”) and Quarry Bay Capital LLC, a Delaware limited
liability company (the “Lender”).


RECITALS


WHEREAS, the Borrower and Lender have entered into that certain Line of Credit
Agreement, dated January 20, 2012, as amended (the “January LOC Agreement”).


WHEREAS, the Borrower and Lender have entered into that certain Line of Credit
Agreement, dated July 20, 2012, as amended (the “July LOC Agreement”, and
together with the January LOC Agreement, the “LOC Agreements”).


WHEREAS, the amounts loaned pursuant to the LOC Agreements are convertible into
shares of common stock of the Borrower or payable upon demand of the Lender, at
the Lender’s option.


WHEREAS, to forestall the demand of repayment of the amounts loaned pursuant to
the LOC Agreements at this time, the Borrower and Lender have agreed (i) to make
certain changes to the LOC Agreements as set forth herein, including changes to
the conversion price, interest rate and security interest of the LOC Agreements,
and (ii) to grant to the Lender 10,000,000 shares of common stock of the
Borrower.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


AGREEMENT


1. Change to Interest Rate. Section 2 of each of the LOC Agreements is hereby
amended and restated to read in its entirety as set forth below:


“Payment.  The Borrower shall pay to the Lender the amount of all indebtedness
owing by the Borrower to the Lender in respect of this Amendment on demand, and
shall pay interest thereon annually at the rate of six percent per annum,
provided however, that effective as of January 1, 2013, the interest rate shall
be increased to twelve percent per annum calculated annually.”


2. Change to Conversion Price. Section 8 of each of the LOC Agreements is hereby
amended and restated to read in its entirety as set forth below


“Share Conversion.  The Lender shall have the right to convert all or any part
of the unpaid indebtedness into shares of common stock of the Borrower at the
price of $0.05 per share.”


3. Termination of Warrants.  Section 9 of the July LOC Agreement, entitled
“Share Warrants”, is hereby deleted in its entirety, and any warrants to
purchase any equity interest in the Company associated therewith (the “Share
Warrants”) are hereby surrendered, terminated and of no further force or
effect.  Immediately prior to the transactions contemplated by this Amendment,
Lender is the sole owner of the Share Warrants, free and clear of all liens and
encumbrances.  Neither the Share Warrants nor any interest therein had been
sold, assigned, endorsed, transferred, deposited under any agreement,
hypothecated, pledged for any bank or brokerage loan or otherwise disposed of in
any manner by the Lender or on its behalf and no person, firm or corporation has
any right, title, claim, equity or interest in, to or respecting any of the
Share Warrants.


 
1

--------------------------------------------------------------------------------

 
4. Addition of Security Interest. A new Section 9 is hereby added to each of the
LOC Agreements, which in both cases shall read in its entirety as set forth
below:


“Security Interest.  The full amount of this Agreement is secured by the
Collateral identified and described as security herefor in the Security
Agreement between the Lender and the Borrower dated May 24, 2013, as the same
may be modified, amended, supplemented or restated from time to time.”
 
5. Effect on LOC Agreements. Except as specifically amended and modified by this
Amendment, all terms, conditions, covenants and agreements set forth in each of
the LOC Agreements shall remain in full force and effect.


6. Issuance of Common Stock.


a.  
Borrower agrees to issue to Lender 10,000,000 shares of the Borrower’s common
stock (the “Securities”), subject to the restrictions and terms set forth
herein.

 
b.  
Lender is acquiring the Securities for Lender’s own account, for investment
purposes only, and not with a view toward the resale or distribution thereof
within the meaning of the Securities Act of 1933 (the “Act”), except pursuant to
effective registrations or qualifications relating thereto under the Act and
applicable state securities or blue sky laws or pursuant to an exemption
therefrom.

 
c.  
Lender is an “accredited investor” within the meaning of Regulation D of the
rules and regulations promulgated under the Act and has such business or
financial expertise as to be able to protect Lender’s own interests in
connection with the purchase of the Securities

 
d.  
Lender has had the opportunity to ask questions of, and to receive answers from,
appropriate executive officers of Borrower with respect to the terms and
conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial condition and results of operations of
Borrower.  Lender has had access to such financial and other information as is
necessary in order for the Lender to make a fully informed decision as to
investment in Borrower, and has had the opportunity to obtain any additional
information necessary to verify any of such information to which Lender has had
access.

 
e.  
Lender  understands that:  (a) the Securities have not been registered under the
Act or the securities laws of any state or other jurisdiction in reliance upon
exemptions from such registration requirements for non-public offerings; (b) the
Securities may not be sold, pledged or otherwise transferred except pursuant to
effective registrations or qualifications relating thereto under the Act and
other applicable securities laws or pursuant to an exemption therefrom; and (c) 
Borrower is not under any obligation to register or qualify the Securities under
the Act or any other applicable securities laws, or to take any action to make
any exemption from any such registration provisions available.  Lender
understands that Lender may not transfer any Securities unless such Securities
are registered under the Act or qualified under applicable state securities laws
or unless with respect to the Securities, in the reasonable opinion of counsel
to Borrower, exemptions from such registration and qualification requirements
are available.  Borrower may require an opinion to such effect from counsel to
Lender reasonably satisfactory to Borrower.  Lender has also been advised that
exemptions from registration and qualification may not be available or may not
permit Lender to transfer all or any of the Securities in the amounts or at the
times proposed by Lender.

 
f.  
Lender will not sell, assign or transfer any of the Securities received by
Lender in connection with this Amendment except (a) pursuant to an effective
registration statement under the Act, (b) in conformity with the volume and
other limitations of Rule 144 promulgated under the Act, or (c) in a transaction
which, in the opinion of independent counsel to Lender delivered to Borrower and
satisfactory to Borrower, is not required to be registered under the
Act.  Borrower shall not have any obligation to effect a transfer of any
Securities that is not in compliance with applicable federal and state
securities laws.

 
 
2

--------------------------------------------------------------------------------

 
g.  
Lender has been advised and acknowledges that Securities and Exchange Commission
Rule (“SEC”) Rule 144 promulgated under the Act, which permits certain limited
sales of unregistered securities, is not presently available with respect to the
Securities and, in any event, requires that the Securities be held for a minimum
of six months (and the sale thereof may be subject to certain volume and other
limitations under Rule 144), after they have been purchased and paid for (within
the meaning of Rule 144), before they may be resold under Rule 144.  Lender
understands that Rule 144 may indefinitely apply to and restrict transfer of the
Securities if Lender is an “affiliate” of Borrower and “current public
information” about Borrower (as defined in Rule 144) is not publicly available.

 
h.  
Borrower may place the below legend or such other legends as it may reasonably
deem appropriate, on each certificate or instrument representing Securities:

 
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES OR BLUE
SKY LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR IN A
TRANSACTION WHICH IS NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE ACT OR
ANY APPLICABLE SECURITIES OR BLUE SKY LAWS AND, IN THE CASE OF A TRANSACTION NOT
SUBJECT TO SUCH REGISTRATION REQUIREMENTS, UNLESS THE ISSUER HAS RECEIVED AN
OPINION OF COUNSEL TO THE HOLDER REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE ACT.
 
7. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of Delaware.


8. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one agreement.




[Remainder of Page Intentionally Blank – Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date and year first written above.
 


BORROWER:


Marine Drive Mobile Corp.





By: /s/ Colin
Macdonald                                                                


Name: Colin
Macdonald                                                                


Title: President                                                                




LENDER:


Quarry Bay Capital LLC





By: /s/ Tom
Sharp                                                                


Name: Tom Sharp


Title: President   



[Signature Page to Amendment to Line of Credit Agreements]
 
 
4

--------------------------------------------------------------------------------

 
